DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicants arguments filed on 2/17/2022 have been fully considered as follows:
Applicant argues that the rejections under 35 USC 112(a) should not be maintained because “Applicant respectfully asserts that an estimated torque can be determined from historical data and information from previous executions of the rotation action using various tools (e.g. historic torque values for the given tool when performing the rotation action) including the specified tool and other alternative substitute tools. Applicant notes that the limitation only requires an estimated torque to be determined from the historical data and information. (Emphasis added). The determined estimated torque may or may not be accurate for achieving the given rotation action of the work- piece with the substitute tool. For example, if the estimated torque is incorrect based on the historical data, a selected substitute tool may not have an appropriate material modulus value to adequately complete the rotation action on the work-piece (e.g., the tool may bend or break). However, the claimed limitations only require "executing, by the robotic device, the rotation action on the work-piece using the selected substitute tool" and not actually successfully completing it (e.g., unscrewing/screwing a work-piece screw).”
However, historical data and information about previous executions of the rotation action on the work-piece by historic tools including the specified tool and other alternate substitute tools does not provide clear, precise, and exact terms how image analysis would identify the estimated torque required to rotate a work-piece. Therefore, the rejection is maintained.
Applicant argues that the rejections under 35 USC 112(b) should not be maintained because “Applicant respectfully asserts that an estimated torque can be determined from historical data and information from previous executions of the rotation action using various tools (e.g., historic torque values for the given tool when performing the rotation action) including the specified tool and other alternative substitute tools.” 
However, historical data and information about previous executions of the rotation action on the work-piece by historic tools including the specified tool and other alternate substitute tools does not provide clear and exact terms how image analysis would identify the estimated torque required to rotate a work-piece. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 9, and 15 the specification does not describe in a clear, concise and exact terms how the image analysis produces the recognition of estimated torque threshold percentage value to rotate a work-piece.  In other words, the specification is completely silent concerning how the system can identify the estimated torque to rotate the screw head/work piece in order to select a tool with corresponding modulus value that exceeds an estimated torque threshold. The historical data and information about previous executions of the rotation action on the work-piece by historic tools including the specified tool and other alternate substitute tools do not provide clear and exact terms how image analysis would identify the torque required to rotate a work-piece. Per one of ordinary skill in the art, Image analysis alone does not render torque detection. Claims 2-8, 10-14, and 16-17 depending from claims 1, 9, and 15 are therefore rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recites the limitation "have a material modulus value that exceeds an estimated torque required to rotate the work-piece in the rotation action by a threshold percentage value of the estimated torque, wherein the estimated torque is determined from historical data and information about previous executions of the rotation action on the work-piece by historic tools including the specified tool and other alternate substitute tools"  There is insufficient antecedent basis for this limitation in the claim. It is unclear how one skilled in the art would identify, via image analysis, the required torque threshold percentage value to rotate a work-piece from historical data and information about previous executions of the rotation action on the work-piece by historic tools including the specified tool and other alternate substitute tools. Claims 2-8, 10-14, and 16-17 depending from claims 1, 9, and 15 are therefore rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664